TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-11-00203-CV



                                 In re Arianne Louise Olsen


                        ORIGINAL PROCEEDING FROM BELL COUNTY



                           MEMORANDUM OPINION


              The petition for emergency writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                            __________________________________________

                                            Melissa Goodwin, Justice



Before Chief Justice Jones, Justices Puryear and Goodwin

Filed: April 11, 2011